The decision of this court did not contemplate any interference with the decretal of separation. Motion for reargument is granted and upon such reargument the decision is clarified and the order entered May 10, 1955, is vacated and an order may be settled in accordance with the following decision: “ The judgment is inconsistent and imperfect in purporting to be a final judgment for permanent alimony and providing for a reference to determine the amount of alimony. The judgment should either have concluded with the award without any reference, or there should have been no final judgment but only an interlocutory judgment and an order of reference. It is not clear that a reference is necessary or that the court thought a reference was necessary. The judgment appealed from is modified to delete the decretal paragraphs respecting alimony and a reference, and the matter is remitted to Special Term to take such further proof, if any, as the court may deem required or to direct a reference with respect to the alimony which shall be paid, and to enter a final judgment when the taking of proof is complete and a final award is made. Pending the entry of such final judgment alimony shall be paid as presently provided. Settle order.” Motions for resettlement of order of May 10, 1955, dismissed. Concur — Peck, P. J., Breitel, Bastow and Rabin, JJ. [See 285 App. Div. 1127.]